PER CURIAM
Defendant was charged with indecent exposure in violation of § 14.24.060 of the Portland City Code. The trial court granted her pretrial motion to dismiss on the ground that the ordinance is unconstitutionally overbroad under Article I, section 8, of the Oregon Constitution. Subsequently, this court interpreted the ordinance narrowly, holding that it is aimed at “the prohibition of public nudity or indecent exposure [which is] not intended as a protected symbolic or communicative act,” City of Portland v. Gatewood, 76 Or App 74, 82, 708 P2d 615 (1985), rev den 300 Or 477 (1986), and is intended to “protect the public from the possible disruptive effects and other negative results that public nudity could create.” 76 Or App at 80. Accordingly, the ordinance is not, as construed in Gatewood, overbroad. Whether it is unconstitutional as applied to the as yet judicially unknown facts on which the charge is based will depend on what is developed at trial.
Reversed and remanded.